EXHIBIT 10.40

EMPLOYMENT AGREEMENT

BETWEEN

KORN/FERRY INTERNATIONAL

AND

PAUL C. REILLY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE 1.   Employment    1 2.   At-Will Employment    1 3.   Position,
Duties and Responsibilities    1 4.   Cash Compensation    2 5.   Equity
Incentives    2 6.   Employee Benefit Programs and Perquisites    2     (a)   

General

   2     (b)   

Reimbursement of Business Expenses

   2     (c)   

Administrative Support

   2 7.   Termination of Employment    2     (a)   

Death

   2     (b)   

Disability

   2     (c)   

Termination by the Company for Cause or Voluntary Termination by Executive

   3     (d)   

Termination by the Company Without Cause or by Executive for Good Reason

   3     (e)   

Other Programs, Etc

   3     (f)   

Certain Additional Payments by the Company

   3     (g)   

Certain Definitions

   4 8.   No Mitigation; No Offset    5 9.   Application of Section 409A    5
10.   Confidential Information; Cooperation with Regard to Litigation    5    
(a)   

Nondisclosure of Confidential Information

   5     (b)   

Definition of Confidential Information

   6     (c)   

Cooperation in Litigation

   6 11.   Nonsolicitation    6 12.   Agreement to Submit Resignation as
Director    6 13.   Remedies    6 14.   Resolution of Disputes    6 15.  
Indemnification    6     (a)   

Company Indemnity

   6     (b)   

No Presumption Regarding Standard of Conduct

   7 16.   Effect of Agreement on Other Benefits    7 17.   Expenses of Counsel
for Executive    7 18.   Assignment; Binding Nature    7 19.   Representations
   7 20.   Entire Agreement    7 21.   Amendment or Waiver    7 22.  
Severability    8 23.   Survivorship    8 24.   Beneficiaries/References    8
25.   Governing Law    8 26.   Counterparts and Facsimile    8 27.   Notices   
8



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 24, 2007, by
and between KORN/FERRY INTERNATIONAL, a Delaware corporation with its principal
offices in Los Angeles, California (the “Company”), and PAUL C. REILLY, an
individual (“Executive”), it being the understanding and agreement of the
parties that the terms and conditions of this Employment Agreement shall be
effective on the date above-written, but shall only be operative on July 1, 2007
(the “Start Date”) if and only if Executive is continuously employed with the
Company between the date hereof and the date immediately preceding the Start
Date (the “Term End Date”).

AGREEMENT

1. Employment. The Company agrees to continue to employ Executive and Executive
agrees to continue to be employed by the Company, on and after the State Date
upon the terms and conditions set forth in this Agreement.

2. At-Will Employment. Executive’s employment under this Agreement will begin on
the Start Date, unless otherwise mutually agreed by the Company and Executive.
Executive’s employment with the Company shall be “at-will,” such that Executive
may terminate his employment at any time, for any or no reason, with or without
Good Reason (as defined in Section 7(g) of this Agreement) and with or without
advance notice, and the Company may terminate Executive’s employment at any
time, with or without Cause (as defined in Section 7(g) of this Agreement), for
any reason or no reason and with or without advance notice, upon a resolution
adopted by a majority of the then-serving members of the Board of Directors of
the Company (the “Board”) other than Executive.

3. Position, Duties and Responsibilities. Executive will serve as Chair of the
Board (“Chair”), reporting directly and solely to the Board, with duties and
responsibilities customary to such office including, among others, to:

Collaborate with and mentor the CEO;

Participate in Company activities consistent with his position as Chair and as
requested by the CEO;

Assist in managerial activities of the Company consistent with his position as
Chair such as recruiting, retention, external affairs, strategic planning and
international activities;

Coordinate the activities of the Board, including the establishment of agendas
for and leadership of Board meetings;

Preside over meetings of the Company’s stockholders;

Schedule meetings of the Board and consult with the CEO, the Lead Director, and
other directors, as appropriate, when establishing agendas for meetings of the
Board;

Advise the chairs of the Board’s various committees regarding their agendas, as
needed, and stay current with such agendas;

Consult with the CEO over the flow of information to the Board, such as the
quality, quantity, and timeliness of the flow of information.

Assist the Board in promoting compliance with and implementation of the
Company’s corporate governance guidelines.

Collaborate with the Lead Director and the Chair of the Nominating and
Governance Committee in the evaluation of the Board.

Notwithstanding the foregoing, it is understood and agreed that Executive may
engage in personal, charitable, professional and investment activities to the
extent such activities do not result in a violation of Sections 10 or 11 hereof
and do not conflict or interfere with Executive’s obligations to the Company
pursuant to this Agreement, or Executive’s ability to perform the duties and
functions of Executive pursuant to this Agreement.

 

1



--------------------------------------------------------------------------------

4. Cash Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement on and after the Start Date, Executive shall receive
a base salary of $41,666.67 per month (“Base Salary”) ($500,000 on an annualized
basis), payable in accordance with the Company’s regular payroll practices
applicable to the payment of salaries of senior executives. Additionally, in the
first year of employment, Executive shall receive a guaranteed cash bonus of
$62,500 per month (“Guaranteed Bonus”) ($750,000 on an annualized basis),
payable in accordance with the Company’s regular payroll practices applicable to
the payment of salaries of senior executives. Executive’s Base Salary may be
increased (but not decreased) following the first year of employment under this
Agreement in the discretion of the Board. Any bonuses that may be awarded to
Executive after the first year of his employment under this Agreement shall be
solely at the discretion of the Board.

5. Equity Incentives. On the Start Date, Executive shall be awarded a grant of
25,000 restricted shares of the Company’s common stock (Executive’s “Restricted
Stock”). Executive’s Restricted Stock shall fully vest on June 30, 2008,
provided that Executive is continuously employed with the Company from the Start
Date to such date (except as set forth in Section 7 below). Executive’s
Restricted Stock shall be otherwise subject to the terms and conditions of the
Korn/Ferry International Performance Award Plan.

6. Employee Benefit Programs and Perquisites.

(a) General. Executive will be entitled to participate in such retirement or
pension plans, group health, long term disability and group life insurance
plans, and any other welfare and fringe benefit plans, arrangements, programs
and perquisites, as are sponsored or maintained by the Company from time to time
for the benefit of its senior executives generally, including six weeks paid
vacation.

(b) Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The Company
will promptly reimburse Executive for all such expenses that are so incurred
(including those incurred prior to the Start Date) upon presentation of
appropriate vouchers or receipts, subject to the Company’s expense reimbursement
policies applicable to senior executive officers generally.

(c) Administrative Support. Executive shall continue to receive from the Company
secretarial, administrative and other support services at the levels and
locations currently provided to him as of the date of this Agreement, consistent
with Executive’s status as Chair.

7. Termination of Employment.

(a) Death. If Executive’s employment with the Company terminates before June 30,
2008 by reason of Executive’s death, then, within the time period permitted by
law (and in any event within 15 days of Executive’s death), the Company will pay
to Executive’s estate an amount equal to Executive’s Accrued Compensation (as
defined in Section 7(g)) through the date of Executive’s death, and pay to
Executive’s estate within fifteen (15) days of Executive’s death the aggregate
amount of monthly Base Salary and Guaranteed Bonus that Executive would have
earned for continuous service as Chair during the period between the date of
Executive’s death and June 30, 2008. Further, Executive’s Restricted Stock will
become fully vested as of the date of Executive’s death.

(b) Disability. If the Company terminates Executive’s employment before June 30,
2008 by reason of Executive’s Disability (as defined in Section 7(g)), then,
(i) within the time period permitted by law (and in any event within 15 days of
termination of Executive’s employment), the Company will pay to Executive an
amount equal to Executive’s Accrued Compensation through the date Executive’s
employment terminates, (ii) in accordance with the Company’s regular payroll
schedule, the Company shall continue to pay Executive his monthly Base Salary
and monthly Guaranteed Bonus until June 30, 2008 as if Executive had remained
employed until June 30, 2008 and (iii) Executive’s Restricted Stock will vest on
June 30, 2008 as if Executive had remained employed until June 30, 2008;
provided, however, that Executive shall not be entitled to continuing payments
and vesting described in (ii) and (iii) of this paragraph on or after the date,
if any, during the twelve (12) months following the Start Date (the “Restricted
Period”), that Executive (1) breaches or otherwise fails to comply with
Executive’s obligations under Section 10(a) (Nondisclosure of Confidential
Information) or Section 11 (Nonsolicitation) under this Agreement, or
(2) Executive elects to, directly or indirectly, (I) own, manage, operate, or
control of any of the following: Heidrick & Struggles, Manpower, Kelly Services,
Spencer Stuart, Russell Reynolds, Egon Zender and/or Spherion; provided that the
foregoing shall not be applicable to the ownership of not more than 1% of the
publicly traded equity securities of any of the foregoing or to the indirect
ownership of any of the foregoing through the ownership of mutual funds (the
“Permitted Investments”), or (II) request or advise any of the clients, vendors
or other business contacts of the Company with which Executive had contact while
employed by the Company to withdraw, curtail, cancel or not increase their
business with the Company.

 

2



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause (as defined in
Section 7(g)), or (ii) Executive voluntarily terminates Executive’s employment
without Good Reason (as defined in Section 7(g)) prior to June 30, 2008, then,
within the time permitted by law (and in any event within 15 days of termination
of Executive’s employment), the Company shall pay to Executive Executive’s
Accrued Compensation through the date Executive’s employment terminates.

(d) Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment is terminated prior to June 30, 2008 (i) by the Company
without Cause, or (ii) by Executive for Good Reason, then, within the time
permitted by law (and in any event within 15 days of the termination of
Executive’s employment), the Company shall pay to Executive Executive’s Accrued
Compensation through the date Executive’s employment terminates; and (1) in
accordance with the Company’s regular payroll schedule, the Company shall
continue to pay Executive his monthly Base Salary and monthly Guaranteed Bonus
until June 30, 2008 as if Executive had remained employed until June 30, 2008;
and (2) Executive’s Restricted Stock will vest on June 30, 2008 as if Executive
had remained employed until June 30, 2008; provided, however, that Executive
shall not be entitled to payments and vesting described in (1) and (2) of this
paragraph on or after the date, if any, during the Restricted Period, that
Employee (A) breaches or otherwise fails to comply with Executive’s obligations
under Section 10(a) (Nondisclosure of Confidential Information) or Section 11
(Nonsolicitation) under this Agreement, or (B) Executive elects to, directly or
indirectly, (I) own, manage, operate, control or participate in the ownership,
management, operation or control of any of the following: Heidrick & Struggles,
Manpower, Kelly Services, Spencer Stuart, Russell Reynolds, Egon Zender and/or
Spherion (other than Permitted Investments) or (II) request or advise any of the
clients, vendors or other business contacts of the Company with which Executive
had contact while employed by the Company to withdraw, curtail, cancel or not
increase their business with the Company.

(e) Other Programs, Etc. Except as otherwise provided in this Agreement,
Executive’s entitlements under applicable plans and programs of the Company
following termination of Executive’s employment will be determined under the
terms of those plans and programs.

(f) Certain Additional Payments by the Company.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control of the Company (or any of its affiliated entities) as defined in the
Prior Agreement, to or for the benefit of Executive (whether pursuant to the
terms of this Agreement, the Agreement between the Company and Executive dated
the date hereof, or otherwise, but determined without regard to any additional
payments required under this Section 7(f)) (the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Company shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to (x) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made and (y) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that no Excise Tax is applicable, this Section 7(f) shall
not be applicable.

(ii) Notwithstanding the foregoing, the Gross-Up Payment described in subsection
(f)(i) shall not be paid to Executive if the aggregate Parachute Value (as
defined below) of all Payments does not exceed one hundred ten percent (110%) of
the Safe Harbor Amount (as defined below). In such an instance, the Payments to
which Executive would otherwise become entitled will instead be reduced (but not
below zero) so that the aggregate present value of the Payments under this
Agreement shall equal the Reduced Amount (as defined below). Unless the Employee
shall have elected another method of reduction by written notice to the Company
prior to the Change in Control, the Company shall reduce the Payments under this
Agreement by first reducing Payments that are payable in cash and then by
reducing Payments that are not payable in cash. Only amounts payable under this
Agreement shall be reduced pursuant to this subsection (f)(ii). The “Parachute
Value” of a Payment is the present value as of the date of the Change in Control
of the portion of the Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the

 

3



--------------------------------------------------------------------------------

Auditor (as defined below) in accordance with such section of the Code. The
“Safe Harbor Amount” is the maximum dollar amount of payments in the nature of
compensation that are contingent on a Change in Control (as described in
Section 280G of the Code) and that may be paid or distributed to Executive
without the imposition of the Excise Tax. The “Reduced Amount” shall be an
amount expressed in present value which maximizes the aggregate present value of
Payments under this Agreement without causing any such Payment to be subject to
the Excise Tax, as determined in accordance with Section 280G(d)(4) of the Code.

(iii) The determinations to be made with respect to this Section 7(f) shall be
made by an accounting firm (the “Auditor”) jointly selected by the Company and
Executive and paid by the Company. The Auditor shall be a nationally recognized
United States public accounting firm that has not during the two years preceding
the date of its selection acted in any way on behalf of the Company or any of
its subsidiaries. If Executive and the Company cannot agree on the firm to serve
as the Auditor, then Executive and the Company shall each select one such
accounting firm and those two firms shall jointly select such an accounting firm
to serve as the Auditor. Any Gross-Up Payment under this Section 7(f) with
respect to any Payments shall be made no later than thirty (30) days following
such Payment. If the Auditor determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion to such effect, and
to the effect that failure to report the Excise Tax, if any, on Executive’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. If the Auditor determines that the aggregate
Parachute Value of all Payments does not exceed one hundred ten percent
(110%) of the Safe Harbor Amount, it shall furnish Executive with a written
opinion to such effect, and a statement of the reduction in Payments that shall
be made to provide Executive with the Reduced Amount. The determinations by the
Auditor shall be binding upon the Company and Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
determination, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”) or Gross-Up Payments
are made by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Executive thereafter is required to make payment of any Excise Tax or
additional Excise Tax, the Auditor shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be paid by the
Company to or for the benefit of Executive by no later than thirty (30) days
after the date on which the Executive made the payment of Excise Tax or
additional Excise Tax giving rise to such Underpayment. In the event the amount
of the Gross-Up Payment exceeds the amount necessary to reimburse the Executive
for his or her Excise Tax, the Auditor shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by Executive (to the extent he or she has received a refund if the applicable
Excise Tax has been paid to the Internal Revenue Service) to or for the benefit
of the Company. Executive shall cooperate, to the extent his or her expenses are
reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax. In the event that the Auditor determines that
the value of any accelerated vesting of stock options held by Executive shall be
redetermined within the context of Treasury Regulation §1.280G-1 Q/A 33 (the
“Option Redetermination”), Executive shall (i) file with the Internal Revenue
Service an amended federal income tax return that claims a refund of the
overpayment of the Excise Tax attributable to such Option Redetermination and
(ii) promptly pay the refunded Excise Tax to the Company; provided that the
Company shall pay all reasonable professional fees incurred in the preparation
of Executive’s amended federal income tax return.

(g) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

(i) “Accrued Compensation” means, as of any date, the amount of any unpaid base
salary and bonus earned by Executive through the date of Executive’s death or
the termination of Executive’s employment, plus any additional amounts and/or
benefits payable to or in respect of Executive under and in accordance with the
provisions of any employee plan, program or arrangement (including without
limitation, under the Company’s ECAP and EWAP) under which Executive is covered
immediately prior to Executive’s death or the termination of Executive’s
employment.

(ii) “Cause” shall be deemed to exist if (A) Executive is convicted of a felony
involving moral turpitude, or (B) Executive engages in conduct that constitutes
willful gross neglect or willful gross misconduct in carrying out his duties
under this Agreement, resulting, in either case, in material economic harm to
the Company, unless Executive believed in good faith that such act or nonact was
in the best interests of the Company.

(iii) “Disability” means any medically determinable physical or mental condition
or impairment which prevents Executive from performing the principal functions
of Executive’s duties with the Company that can be expected to result in death
or that has lasted or can be expected to last for a period of 90 consecutive
days or for shorter periods aggregating 180 days in any consecutive 12 month
period, with such determination to be made by an

 

4



--------------------------------------------------------------------------------

approved medical doctor. For this purpose, an approved medical doctor shall mean
a medical doctor selected by the Company and Executive. If the parties cannot
agree on a medical doctor, each party shall select a medical doctor and the two
doctors shall select a third medical doctor who shall be the approved medical
doctor for this purpose.

(iv) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
terminates or materially reduces any employee benefit or perquisite enjoyed by
Executive (other than as part of an across-the-board reduction applicable to all
executive officers of the Company), (B) the Company fails to perform or breaches
its obligations under any other material provision of this Agreement and does
not correct such failure or breach (if correctable) within 60 days following
receipt of notice thereof from Executive to the Board, (C) the Company fails to
obtain the assumption in writing of its obligation to perform this Agreement by
any successor to all or substantially all of the assets of the Company within 15
days after a merger, consolidation, sale or similar transaction, (D) the Company
assigns Executive duties which are materially inconsistent with his duties as
Chair or which impair Executive’s ability to function as Chair, (E) the Company
reduces or fails to pay Executive’s then current Base Salary or fails to pay
Executive’s Guaranteed Bonus during the first year of employment under this
Agreement or any bonus in any later year awarded to Executive, (F) the Company
removes Executive from the position of Chair, or (G) the Company requires
Executive’s principal location of business (other than normal travel
requirements with respect to his duties hereunder) to be other than St.
Petersburg, Florida.

(v) “Prior Agreement” means the Employment Agreement between the Company and
Executive dated as of May 24, 2001, as amended as of December 1, 2001, July 1,
2001, March 10, 2004, March 7, 2005 and April 26, 2006.

8. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts or
benefits paid or payable to Executive by the Company under this Agreement shall
be subject to offset for any remuneration or benefits to which Executive may
become entitled from any other source after Executive’s employment with the
Company terminates, whether attributable to subsequent employment,
self-employment or otherwise except that subsequent employment with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the same type of benefits paid by the new
employer.

9. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company or Executive determines in good faith
that one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement in connection with Executive’s termination
of employment would constitute deferred compensation subject to the provisions
of section 409A of the Internal Revenue Code of 1986 as amended, and the
proposed or final (as applicable) regulations issued thereunder, and the
rulings, notices and other guidance issued by the Internal Revenue Services
interpreting the same (“the Section 409A Rules”), the Company and Executive
agree to negotiate in good faith to reform any provisions of this Agreement to
maintain to the maximum extent practicable the original intent of the applicable
provisions without violating the Section 409A Rules, if the Company or Executive
deems in good faith such reformation necessary or advisable pursuant to the
Section 409A Rules to avoid the incurrence by Executive of any additional tax,
interest and penalties under the Section 409A Rules. Such reformation shall not
result in a reduction of the aggregate amount of payments or benefits under this
Agreement, nor the obligation of the Company to pay interest on any payments
delayed for the purposes of avoiding a violation of the Section 409A Rules.
Notwithstanding the foregoing or anything to the contrary contained in any other
provision of this Agreement, if Executive is a “specified employee” within the
meaning of the Section 409A Rules at the time of Executive’s “separation of
service” within the meaning of the Section 409A Rules, then any payment
otherwise required to be made to Executive under this Agreement on account of
Executive’s separation from service, to the extent such payment (after taking in
to account all exclusions applicable to such payment under the Section 409A
Rules) is properly treated as deferred compensation subject to the Section 409A
Rules, shall not be made until the first business day after (i) the expiration
of six (6) months from the date of Executive’s separation from service, or (ii)
if earlier, the date of Executive’s death (the “Delayed Payment Date”). On the
Delayed Payment Date, all payments delayed pursuant to the preceding sentence
shall be paid in a single cash lump sum to Executive or, if he has died, to his
estate.

10. Confidential Information; Cooperation with Regard to Litigation.

(a) Nondisclosure of Confidential Information. During Executive’s employment and
thereafter, Executive will not, without the prior written consent of the
Company, disclose to anyone (except in good faith in the ordinary course of
business to a person who will be advised by Executive to keep such information
confidential) or make use of any Confidential Information (as defined below)
except in the performance of Executive’s duties hereunder or when required to do
so by legal process, by any governmental agency having supervisory authority
over the business of the Company or any of its Affiliates (as defined below) or
by any administrative or legislative body (including a committee thereof) that
requires

 

5



--------------------------------------------------------------------------------

Executive to divulge, disclose or make accessible such information. If Executive
is so ordered, to divulge Confidential Information, he will give prompt written
notice to the Company in order to allow the Company the opportunity to object to
or otherwise resist such order.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
Executive’s employment and thereafter (including following Executive’s
termination of employment for any reason), by making Executive reasonably
available to testify on behalf of the Company or any Affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to reasonably assist the Company or any such Affiliate in any such action,
suit, or proceeding by providing information and meeting and consulting with the
Board or its representatives or counsel, or representatives or counsel to the
Company or any such Affiliate, as reasonably requested; provided, however, that
the same does not materially interfere with Executive’s then current
professional activities. The Company will reimburse Executive, on an after-tax
basis, for all expenses reasonably incurred by Executive in connection with
Executive’s provision of testimony or assistance and if such assistance is
provided after Executive’s termination of employment, will pay Executive a per
diem rate of $2,000.

11. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment for any
reason.

12. Agreement to Submit Resignation as Director. In the event of Executive’s
termination of employment as Chair, by the Company or Executive, for any reason
or no reason, Executive shall promptly and no later than five (5) days after the
date of such termination of employment, submit to the Board his resignation as a
member of the Board, effectively immediately as of the date of such submission.

13. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 10, 11 or 12 above, then the Company will have the right
to seek injunctive relief. Executive acknowledges that such a breach of Sections
10, 11 or 12 could cause irreparable injury and that money damages may not
provide an adequate remedy for the Company. Nothing contained herein will
prevent Executive from contesting any such action by the Company on the ground
that no violation or threatened violation of either such Section has occurred.

14. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 13, shall be
resolved by binding arbitration, to be held in Los Angeles in accordance with
the rules and procedures of the American Arbitration Association. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. All costs and expenses of any arbitration or court
proceeding (including fees and disbursements of counsel) shall be borne by the
respective party incurring such costs and expenses, but the Company shall
reimburse Executive for all reasonable costs and expenses by Executive if
Executive substantially prevails in such arbitration or court proceeding.
Notwithstanding the foregoing, if any applicable law requires different or
additional rules or procedures to be applied in order for this Agreement to
arbitrate to be enforceable, or prohibits any expense allocation provided
herein, such rules or procedures shall take precedence and such prohibitions
shall be a part of this Agreement to the to the extent necessary to render this
Agreement enforceable.

15. Indemnification.

(a) Company Indemnity. If Executive is made a party, or is threatened to be made
a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that, at
any time, he is or was a director, officer or employee of the Company or any
Affiliate or was serving at the request of the Company or any Affiliate as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture,

 

6



--------------------------------------------------------------------------------

trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company will advance to Executive all
reasonable costs and expenses to be incurred by Executive in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

(c) Liability Insurance. The Company will continue and maintain a directors- and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for its other senior executive officers.

16. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.

17. Expenses of Counsel for Executive. The Company and Executive will each bear
their own respective legal and other expenses incurred in connection with the
negotiation, execution and delivery of this Agreement; provided, however, that
the Company shall reimburse the reasonable legal fees and expenses incurred by
Bachelder Law Offices, acting as counsel to Executive up to a maximum of $75,000
in the aggregate for all such expenses.

18. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

19. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization, and that this Agreement is the
valid and legally binding obligation of the Company, enforceable against it in
accordance with its terms. Executive represents and warrants that there is no
legal or other impediment which would prohibit Executive from entering into this
Agreement or which would prevent Executive from fulfilling Executive’s
obligations under this Agreement, and that this Agreement is the valid and
legally binding obligation of the Executive, enforceable against him in
accordance with its terms.

20. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

21. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or

 

7



--------------------------------------------------------------------------------

shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver by either party of any breach by the other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.

22. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

23. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

24. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

25. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

26. Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.

27. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally, one (1) business day after being
sent by recognized overnight courier, or three (3) business days after being
sent by certified or registered mail, postage prepaid, return receipt requested,
in any case, duly addressed to the party concerned at the address of the party
indicated below or to such changed address as such party may subsequently give
such notice of:

 

If to the Company:    KORN/FERRY INTERNATIONAL    1900 Avenue of the Stars,
Suite 2600    Los Angeles, CA 90067    Attention: Corporate Secretary If to
Executive:    PAUL C. REILLY    8301 Tallahassee Dr. N. E.    St. Petersburg, FL
33702

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:    KORN/FERRY INTERNATIONAL         

/s/ Ken Whipple

 

      By:    Ken Whipple       Its:    Director         

/s/ Peter Dunn

 

      By:    Peter Dunn       Its:    General Counsel Executive:      

/s/ Paul C. Reilly

 

9